Name: Commission Regulation (EC) No 2721/2000 of 13 December 2000 amending and correcting Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: European Union law;  management;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|32000R2721Commission Regulation (EC) No 2721/2000 of 13 December 2000 amending and correcting Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 314 , 14/12/2000 P. 0008 - 0009Commission Regulation (EC) No 2721/2000of 13 December 2000amending and correcting Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(1), as last amended by Regulation (EC) No 1593/2000(2), and in particular Article 12 thereof,Whereas:(1) In relation to the determination of the area of agricultural parcels eligible for area payments, experience has shown that it is necessary to define the acceptable width of certain features of the fields, in particular hedges, ditches and walls. In view of specific environmental needs, it is appropriate to provide some flexibility within the limits taken into account when the regional yields were fixed in accordance with Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 1672/2000(4).(2) The use of the computersed database in accordance with Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(5), is aimed at allowing in the framework of the integrated system in the sector of animal premia an extensively automated processing of steps of the administrative control and the reduction of the rate of controls on the spot. In order to ensure the correctness of the data in the database, false notifications due to reasons attributable to the applicant should be sanctioned immediately after being established.(3) Commission Regulation (EEC) No 3887/92(6), as last amended by Regulation (EC) No 2801/1999(7), should therefore be amended accordingly.(4) It is appropriate at the same time to correct errors in the German and French versions of Article 6(5) and in the English version of Article 9(2) of Regulation (EEC) No 3887/92.(5) The Committee of the European Agricultural Guidance and Guarantee Fund has not delivered an opinion within the time limit set by the chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3887/92 is amended as follows:1. Article 6(7) is amended as follows:(a) in the first subparagraph, "following subparagraph" is replaced by "following subparagraphs";(b) the following subparagraphs are added: "In respect of those regions where certain features, in particular hedges, ditches and walls, are traditionally part of good agricultural cropping or utilisation practices, Member States may decide that the corresponding area is considered to be part of the fully utilised area on condition that it does not exceed a total width to be determined by the Member States. This width must correspond to a traditional width in the region in question and shall not exceed 2 metres.A Member State may, after prior notification to the Commission, allow a width greater than 2 metres if those areas were taken into account for the fixation of the yields of the regions concerned."2. In the second paragraph of Article 10d, the second sentence is replaced by the following: "Furthermore, in cases where bovine animals are incorrectly entered, with regard to the date of birth, sex, movements and death, in the farmer's register or the respective passports, Community aid shall be reduced in accordance with Article 10b only if such errors are due to reasons attributable to the applicant and established on at least two checks within a period of 24 months."Article 2Regulation (EEC) No 3887/92 is corrected as follows:1. The fourth subparagraph of Article 6(5) is replaced by the following:Concerns only the German and French versions.2. The first subparagraph of Article 9(2) is replaced by the following: "2. If the area actually determined is found to be less than that declared in an 'area' aid application, the area actually determined as a result of checks carried out shall be used for calculation of the aid. However, except in cases of force majeure, the area actually determined shall be reduced by twice the difference found if this is more than 3 % or two hectares but not more than 20 % of the determined area."Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Article 1(1) shall apply to aid applications lodged on or after 1 January 2001.Article 1(2) shall apply to aid applications in respect of premium periods starting from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 355, 5.12.1992, p. 1.(2) OJ L 182, 21.7.2000, p. 4.(3) OJ L 160, 26.6.1999, p. 1.(4) OJ L 193, 29.7.2000, p. 13.(5) OJ L 204, 11.8.2000, p. 1.(6) OJ L 391, 31.12.1992, p. 36.(7) OJ L 340, 31.12.1999, p. 29.